Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 113-132 are objected to because of the following informalities:  
In all claims, “in which” should be removed. It may be replaced with “further comprising”,
“wherein”, “comprising”, or a similar transitional phrase. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 115-122, and 125-131 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 115-116, 118-122, 125-127, and 129-131 are rejected due to the terms “"and preferably" and "and advantageously"” which render the claims indefinite. It is unclear if the limitations following “preferably” and “advantageously” are specifically required as part of the invention. For the purposes of examination, the examiner will be treating them as optional limitations. Claims 117 and 128 are rejected by virtue of their dependency. 
Claim 120 is rejected for lack of clarity. The claim language is unclear as to which condition designates the commencement of milking, but for the purpose of examination the examiner will be interpreting it as the milking of each animal begins either upon attachment of milking cluster to the teats of the animal, or of flow detection from a milking cluster.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 113, 123, 124, and 132 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tareeva, as cited by applicant in IDS dated 1/25/2021 (RU 2605780 C2).
Regarding claim 113, Tareeva discloses a method for operating a rotary milking platform (see 
title) to maximize the number of animals milked per unit time on the platform, the platform comprising a plurality of animal accommodating locations circumferentially arranged around the platform (see description para 3) and each animal accommodating location is configured to pass through P positions between and including an entry position at which the respective animal accommodating locations are sequentially entered by the animals, and an exit position from which the respective animal accommodating locations are sequentially exited by the animals during each revolution of the platform (platform rotates through positions including entry and exit, see description) the method comprising computing the optimum angular velocity (optimal rotation speed to reduce downtime and therefore maximize the animals milked per unit time, see description) of the platform to maximize the number of animals milked per unit time as a function of historical data of each one of the animals currently on the platform, the historical data comprising at least one of the historical milking time per milking session to milk each one of the animals currently on the platform (milking time of each cow via milking sensors on each cow), and the historical milk yield per milking session of each one of the animals currently on the platform.
 
Regarding claim 123, Tareeva discloses a rotary milking platform (carousel-type installation 
rotary milking platform, see description) configured to operate in accordance with the method as claimed in Claim 113 (see rejection of claim 113 above) to maximize the number of animals milked per unit time on the platform (method for optimizing rotational speed and minimizing downtime, which maximizes the number of animals milked per unit time, see description. The office also notes that any platform with a rotary controller could operate the claimed method).

	Regarding claim 124, Tareeva discloses an apparatus for operating a rotary milking platform (carousel-type installation rotary milking platform, see description) to maximize the number of animals milked per unit time (see description), the apparatus comprising a signal processor (control computer) configured to compute the optimum angular velocity (calculates and controls the platform rotation speed) of the platform to maximize the number of animals milked per unit time as a function of historical data (data from previous milking operation used in calculations, see abstract and description) of each one of the animals currently on the platform, the historical data comprising at least one of the historical milking time per milking session to milk each one of the animals currently on the platform (milking time of each cow via milking sensors on each cow), and the historical milk yield per milking session of each one of the animals currently on the platform.
	
Regarding claim 132, Tareeva discloses a rotary milking platform (carousel-type installation rotary milking platform, see description) comprising the apparatus as claimed in Claim 124 for controlling the operation of the platform to maximize the number of animals milked per unit time (see para 0029). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 114 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Tareeva, as cited by applicant in IDS dated 1/25/2021 (RU 2605780 C2) as applied to claims 113 and 124 above, and further in view of Eckhardt (US 20110308467 A1).
Regarding claim 114, the modified reference teaches a method claimed in claim 113. 
The modified reference fails to teach in which the optimum angular velocity of the platform is 
computed as a function of the current angular velocity of the platform, and preferably, the optimum angular velocity is computed as a function of a plurality of respective different values of angular velocity of the platform, and advantageously the optimum angular velocity of the platform is computed as a function of the current position of each animal currently on the platform from a start position, being the position of the platform at which that animal entered the platform, and preferably, the method further comprises computing a predicted finishing position for each animal currently on the platform, at which milking of that animal is predicted to be finished, and preferably, the predicted finishing position of each animal currently on the platform is computed as a function of the current position of that animal on the platform,  and advantageously the predicted finishing position of each animal currently on the platform is computed as a function of the historical data of that animal, and preferably, the predicted finishing position of each animal currently on the platform is computed as a function of at least one of the historical milking time per milking session to milk that animal, and the historical milk yield per milking session of that animal, and advantageously the predicted finishing position of each animal currently on the platform is computed as a function of the milking time of a previous milking session of that animal on the platform, and preferably, the predicted finishing position of each animal currently on the platform is computed as a function of the milking time of a previous milking session of that animal at a time of the day corresponding to the time of the day of the current milking session of that animal, and advantageously the predicted finishing position of each animal currently on the platform is computed as a function of the current milk yield of that animal on the platform.
	Eckhardt teaches in which the optimum angular velocity of the platform is computed as a function of the current angular velocity of the platform (speed determined in part based on current speed, see description), (as best understood the preferably and advantageously limitations are not being treated as required). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking method of Tareeva with the optimum velocity function of Eckhardt to ensure the computed optimal speed is a realistic calculation with regards to the platform’s current specs and the animals present.  

Regarding claim 125, the modified reference teaches the apparatus as claimed in claim 124. 
The modified reference fails to teach in which the signal processor is configured to compute the 
optimum angular velocity of the platform as a function of the current angular velocity of the platform, and preferably, the signal processor is configured to compute the optimum angular velocity as a function of a plurality of respective different values of angular velocity of the platform and advantageously the signal processor is configured to compute the optimum angular velocity of the platform as a function of the current position of each animal currently on the platform from a start position, being the position of the platform at which that animal entered the platform, and preferably, the signal processor is configured to compute a predicted finishing position for each animal currently on the platform, at which milking of that animal is predicted to be finished and preferably, the signal processor is configured to compute the predicted finishing position of each animal currently on the platform as a function of the current position of that animal on the platform, and advantageously the signal processor is configured to compute the predicted finishing position of each animal currently on the platform   as a function of the historical data of that animal, and preferably, the signal processor is configured to compute the predicted finishing position of each animal currently on the platform as a function of at least one of the historical milking time per milking session to milk that animal, and the historical milk yield per milking session of that animal, and advantageously the signal processor is configured to compute the predicted finishing position of each animal currently on the platform as a function of the milking time of a previous milking session of that animal on the platform, and preferably, the signal processor is configured to compute the predicted finishing position of each animal currently on the platform as a function of the milking time of a previous milking session of that animal at a time of the day corresponding to the time of the day of the current milking session of that animal, and advantageously the signal processor is configured to compute the predicted finishing position of each animal currently on the platform as a function of the current milk yield of that animal on the platform.
	Eckhardt teaches in which the signal processor is configured to compute the optimum angular velocity of the platform as a function of the current angular velocity of the platform (controller generates output signal based on actual rotational speed compared with desired rotational speed, see abstract, see also paras 0023-0026), (as best understood the preferably and advantageously limitations are not being treated as required).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tareeva with the computation of Eckhardt to ensure the computed optimal speed is a realistic calculation with regards to the platform’s current specification and the animals present in order to maximize milking while minimizing downtime and to maintain the safety of the animals on the platform. 

Claim(s) 120-121 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Tareeva, as cited by applicant in IDS dated 1/25/2021 (RU 2605780 C2) as applied to claims 113 and 124 above, and further in view of Christensen, as cited by applicant in IDS dated 1/25/2021 (WO 0219806 A1).
Regarding claim 120, the modified reference teaches a method as claimed in claim 113. 
The modified reference fails to teach in which milking of each animal currently on the platform 
is deemed to have commenced on one of the attachment of a milking cluster to the teats of that animal and the detection of milk flow from the milking cluster attached to that animal, and preferably, the optimum angular velocity of the platform is computed each time an animal enters the platform, and advantageously the optimum angular velocity of the platform is computed each time an animal exits the platform, and preferably, the optimum angular velocity of the platform is computed each time milking of an animal on the platform commences and advantageously the optimum angular velocity of the platform is computed each time a deviation in the milk yield of each animal on the platform from the historical milk yield of that animal is   detected, and preferably, the optimum angular velocity of the platform is computed each time a deviation in the milking time of each animal on the platform from the historical milking time of that animal is detected, and advantageously the optimum angular velocity of the platform is computed at predefined time intervals, and preferably, each predetermined time interval lies in the range of 0.5 seconds to 60 seconds, and advantageously each predetermined time interval lies in the range of 20 seconds to 30 seconds, and preferably, each predetermined time interval is approximately 25 seconds, and preferably, the optimum angular velocity of the platform is substantially continuously computed, and advantageously the angular velocity of the platform is altered each time a value of the optimum angular velocity of the platform is computed, and the angular velocity of the platform is altered to the just computed value of the optimum angular velocity, and preferably, the angular velocity of the platform is altered gradually, each time the angular velocity of the platform is being altered to the just computed value of the optimum angular velocity.
	Christensen teaches in which milking of each animal currently on the platform is deemed to have commenced on one of the attachment of a milking cluster to the teats of that animal and the detection of milk flow from the milking cluster attached to that animal (attachment detection, milk flow mode & sensor, see page 7, lines 33-35 and page 8, lines 1-11), (as best understood the preferably and advantageously limitations are not being treated as required).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tareeva with the milking is marked as commenced by either the attachment or the milk flow detection as taught by Christensen to ensure the milking operation begins successfully and is monitored to prevent overmilking and maintain the safety of the animals on the platform. 

	Regarding claim 121, the modified reference teaches a method as claimed in claim 113. 
The modified reference fails to teach in which the historical data of each animal on the platform is weighted to the historical data determined during an immediately preceding predefined time period, and preferably, the predefined time period lies in the range of 1 day to 30 days, and advantageously the predefined time period lies in the range of 2 days to 7 days, and preferably, the predefined time period is approximately 5 days, and advantageously the historical data of each animal currently on the platform is weighted to data based on one of the immediate previous milking session of that animal on the platform, and preferably, the historical data of each animal currently on the platform is weighted to data based on the one of the immediate previous milking sessions at the time of the day corresponding to the time of the currently milking session of that animal,	and advantageously the historical data of each animal on the platform includes data relating to at least one of the stage of lactation of that animal, and the time of the day (morning or evening) to which the historical data of that animal relates, and preferably, the historical data of each animal to be milked on the platform is provided as a milking profile specific to that animal, and preferably, the milking profile of each animal is derived from historical milking data of that animal acquired over a plurality of milking sessions of that animal.
Christensen teaches in which the historical data of each animal on the platform is weighted to the historical data determined during an immediately preceding predefined time period (historical milking times, see page 8 lines 32-34 and page 9, lines 1-12), (as best understood the preferably and advantageously limitations are not being treated as required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tareeva with the historical milking data for computation as taught by Christensen to ensure the milking targets are based on the animal’s previous data and therefore a realistic estimate for each animal in question. 

	Regarding claim 131, the modified reference teaches the apparatus as claimed in claim 124. 
	The modified reference fails to teach in which the signal processor is configured to deem milking of each animal currently on the platform to have commenced on one of the attachment of a milking cluster to the teats of that animal and the detection of milk flow from the milking cluster attached to that animal, and preferably, the signal processor is configured to compute the optimum angular velocity of the platform each time an animal enters the platform, and advantageously the signal processor is configured to compute the optimum angular velocity of the platform each time an animal exits the platform, and preferably, the signal processor is configured to compute the optimum angular velocity of the platform each time milking of an animal on the platform commences, and advantageously the signal processor is configured to compute the optimum angular velocity of the platform each time a deviation in the milk yield of each animal on the platform from the historical milk yield of that animal is detected,
and preferably, the signal processor is configured to compute the optimum angular velocity of the platform each time a deviation in the milking time of each animal on the platform from the historical milking time of that animal is detected, and advantageously the signal processor is configured to compute the optimum angular velocity of the platform at predefined time intervals, and preferably, each predetermined time interval lies in the range of 0.5 seconds to 60 seconds, and advantageously each predetermined time interval lies in the range of 20 seconds to 30 seconds, and preferably, each predetermined time interval is approximately 25 seconds, and advantageously the signal processor is configured to compute the optimum angular velocity of the platform substantially continuously, and preferably, the signal processor is configured to alter the angular velocity of the platform each time a value of the optimum angular velocity of the platform is computed, and to alter the angular velocity of the platform to the just computed value of the optimum angular velocity, and advantageously the signal processor is configured to alter the angular velocity of the platform gradually, each time the angular velocity of the platform is being altered to the just computed value of the optimum angular velocity, and preferably, the signal processor is configured to weight the historical data of each animal on the platform to the historical data determined during an immediately preceding predefined time period, and preferably, the predefined time period lies in the range of 1 day to 30 days, and advantageously the predefined time period lies in the range of 2 days to 7 days, and preferably, the predefined time period is approximately 5 days, and advantageously the signal processor is configured to weight the historical data of each animal currently on the platform to the historical data based on one of the immediate previous milking session of that animal on the platform, and preferably, the signal processor is configured to weight the historical data of each animal currently on the platform to the historical data based on the one of the immediate previous milking sessions at the time of the day corresponding to the time of the currently milking session of that animal, and advantageously the historical data of each animal on the platform includes data relating to at least one of the stage of lactation of that animal, and the time of the day (morning or evening) to which the historical data of that animal relates. 
	Christensen teaches in which the signal processor is configured to deem milking of each animal currently on the platform to have commenced on one of the attachment of a milking cluster to the teats of that animal and the detection of milk flow from the milking cluster attached to that animal  (attachment detection, milk flow mode & sensor, see page 7, lines 33-35 and page 8, lines 1-11), (as best understood the preferably and advantageously limitations are not being treated as required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tareeva with the milking is marked as commenced by either the attachment or the milk flow detection as taught by Christensen to ensure the milking operation begins successfully and is monitored to prevent overmilking and maintain the safety of the animals on the platform. 

Allowable Subject Matter
Claim 115-119, 122, and 126-130 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 115 and 126 are objected to as allowable subject matter as it is not currently known in 
the art of record to compute the predicted finishing position of an animal on a rotary milking platform with the predicted finishing time of that animal. 
	Claims 116 and 127 are objected to as allowable subject matter as it is not currently known in the art of record to compute an animal’s non-productive period (i.e. the time of non-milking) on a rotary platform based on the predicted finished position of the animal. Claims 117-119 and 128-130 are objected to by virtue of their dependence on claims 116 and 127, respectively. 
	Claim 122 as written is not allowable but The Office notes that this claim would be considered allowable subject matter if the “and preferably” were removed as therefore the milking profile of each animal being determined from the best fit model would be required by the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it relates to similar rotary milking platform systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619